Press Release For immediate release InvescoReports Results for Year and Three Months Ended December 31, 2010 Investor Relations Contact: Jordan Krugman404-439-4605 Media Relations Contact: Doug Kidd 404-479-2922 Atlanta, January 27, 2011 Invesco Ltd. (NYSE: IVZ) reported adjusted earnings per share of $1.38 for the year ended December 31, 2010 (year ended December 31, 2009: $0.89), a 55.1% increase. On a U.S. GAAP basis, diluted earnings per share were $1.01 for the year (2009: $0.76). Adjusted earnings per share were $0.44 for the fourth quarter of 2010 (third quarter 2010: $0.39). Adjusted net income was $209.3 million for the fourth quarter (third quarter: $185.0 million). On a U.S. GAAP basis, diluted earnings per share were $0.37 for the fourth quarter (third quarter: $0.32), and net income attributable to common shareholders was $175.2 million (third quarter: $154.7 million). “Invesco’s efforts to provide strong, long-term investment performance to our clients contributed to enhanced operating results for the firm during 2010,” said Martin L. Flanagan, president and CEO. “Driven by strong investment performance, an improved market environment and the successful integration of Morgan Stanley’s retail asset management business, Invesco reported a 55% increase in adjusted earnings per share year over year.” Non-GAAP Financial Measures Summary % Change Net revenues(1) $2,602.2m $1,984.6m 31.1% Adjusted operating margin(1) 34.5% 28.5% Adjusted net income(1) $639.7m $378.1m 69.2% Adjusted EPS(1) 55.1% Average assets under management (in billions) 28.0% U.S. GAAP Financial Measures Summary % Change Operating revenues $3,487.7m $2,627.3m 32.7% Operating margin 16.9% 18.4% Net income attributable to common shareholders $465.7m $322.5m 44.4% Diluted EPS 32.9% Average assets under management (in billions) 28.0% Net revenues, adjusted operating margin, adjusted net income and adjusted EPS are all non-GAAP financial measures. See the information on pages 9 through 15 for a reconciliation to their most directly comparable U.S. GAAP measures. Non-GAAP Financial Measures Summary Q4-10 Q3-10 % Change Q4-09 Net revenues(1) $761.7m $707.1m 7.7% $565.8m Adjusted operating margin(1) 36.8% 34.8% 33.2% Adjusted net income(1) $209.3m $185.0m 13.1% $130.7m Adjusted EPS(1) 12.8% Average assets under management (in billions) 5.6% U.S. GAAP Financial Measures Summary Q4-10 Q3-10 % Change Q4-09 Operating revenues $1,028.5m $953.1m 7.9% $747.8m Operating margin 19.3% 19.2% 21.5% Net income attributable to common shareholders $175.2m $154.7m 13.3% $110.9m Diluted EPS 15.6% Average assets under management (in billions) 5.6% Net revenues, adjusted operating margin, adjusted net income and adjusted EPS are all non-GAAP financial measures. See the information on pages 9 through 15for a reconciliation to their most directly comparable U.S. GAAP measures. Assets Under Management Total assets under management (AUM) at December 31, 2010 were $616.5 billion (September 30, 2010: $604.5 billion), an increase of $12.0 billion during the fourth quarter. Market gains and losses led to a $24.2 billion increase in AUM during the fourth quarter, compared to a $34.4 billion increase in the third quarter. Foreign exchange rate movements led to a $1.4 billion increase in AUM during the fourth quarter, compared to a $8.2 billion increase in the third quarter. Long-term net outflows were $17.0 billion for the fourth quarter, compared to $4.9 billion net inflows for the third quarter. The fourth quarter included the previously announced low fee institutional passive mandate outflow of $18.6 billion. Institutional money market net outflows were $1.6 billion for the fourth quarter, compared to $2.4 billion net outflows for the third quarter. During the fourth quarter, the acquisition of the Asia fund and asset management business of AIG Global Real Estate Investment Corp. added $5.4 billion of alternatives AUM. Further analysis of AUM is included in the supplemental schedules to this release. Average AUM during the fourth quarter was $616.0 billion, compared to $583.3 billion for the third quarter. Earnings Summary The company is presenting both U.S. GAAP earnings information and non-GAAP earnings information in this release. The company believes that the additional disclosure of non-GAAP earnings, as described more fully in our Form 10-Q for the three and nine months ended September 30, 2010, provides further transparency into the business and allows more appropriate comparisons with our industry peers. Management uses these non-GAAP performance measures to evaluate the business, and they are consistent with internal management reporting. 2 Non-GAAP Earnings This section discusses the company’s fourth quarter 2010 compared to the third quarter 2010 non-GAAP financial results. The phrase “as adjusted” is used in the following earnings discussion to identify non-GAAP information, together with the non-GAAP financial measures of net revenues, adjusted operating margin, adjusted net income and adjusted EPS. The most directly comparable U.S. GAAP items are reconciled to these non-GAAP items on pages 9 to 13 of this release. Net revenues increased by $54.6 million (7.7%) to $761.7 million in the fourth quarter from $707.1 million in the third quarter. The increase was principally due to increases in investment management fees and performance fees. Foreign exchange rate changes increased fourth quarter net revenues by $5.3 million when compared to the third quarter. Investment management fees, as adjusted, increased $50.4 million (6.7%) to $799.1 million in the fourth quarter from $748.7 million in the third quarter with the increase correlating to the 5.6% increase in average AUM. Foreign exchange rate changes increased fourth quarter management fees by $6.8 million when compared to third quarter. Service and distribution fees, as adjusted, increased $10.4 million (5.4%) to $202.0 million in the fourth quarter from $191.6 million in the third quarter, the increase similarly correlating to the increase in average AUM. Performance fees in the fourth quarter were $18.7 million compared to $2.5 million in the third quarter. The fourth quarter fees were largely earned by the Private Wealth Management and European Real Estate teams. Other revenues, as adjusted, in the fourth quarter increased $1.3 million (3.9%) to $34.6 million from $33.3 million in the third quarter. Third-party distribution, service and advisory expenses, as adjusted, were $292.7 million in the fourth quarter compared to $269.0 million in the third quarter. The increase of $23.7 million (8.8%) primarily reflects the increase in investment management fees and service distribution fees. Foreign exchange rate changes increased the fourth quarter third-party distribution, services and advisory expenses by $2.5 million. Total operating expenses, as adjusted, increased by $20.2 million (4.4%) to $481.5 million in the fourth quarter from $461.3 million in the third quarter. Foreign exchange rate changes increased operating expenses, as adjusted, by $4.0 million when compared to the third quarter. Employee compensation expenses, as adjusted, increased by $7.4 million (2.5%) to $305.1 million in the fourth quarter from $297.7 million in the third quarter. The increase is primarily in variable compensation, including bonuses linked to the fourth quarter performance fees. Foreign exchange rate changes increased fourth quarter employee compensation expenses by $2.7 million when compared to third quarter. 3 Marketing expenses, as adjusted, increased by $6.8 million (15.1%) to $51.9 million in the fourth quarter from $45.1 million in the third quarter of 2010. The increase in marketing expenses reflects increased marketing activities in the U.S. during the fourth quarter. Property, office and technology expenses, as adjusted, increased $2.1 million (3.3%) to $66.3 million in the fourth quarter from $64.2 million in the third quarter. Foreign exchange rate changes added $0.5 million to these expenses when compared to third quarter. General and administrative expenses, as adjusted, increased $3.9 million (7.2%) to $58.2 million in the fourth quarter from $54.3 million in the third quarter. The increase in these expenses reflects a general increase in business activities during the fourth quarter. Non-operating other income and expenses included additional gains from partnership and seed money investments in the fourth quarter when compared to the third quarter. The effective tax rate increased to 26.0% for the fourth quarter from 23.1% for the third quarter as the third quarter included the release of a provision for uncertain tax positions. The increase was lower than anticipated due to adjustments to tax positions to reflect actual tax returns filed. U.S. GAAP Earnings Operating revenues increased 7.9% to $1,028.5 million in the fourth quarter from $953.1 million in the third quarter. Operating expenses increased by 7.7% to $829.8 million in the fourth quarter from $770.2 million in the third quarter of 2010. Operating expenses included $26.7 million of transaction and integration charges incurred in the fourth quarter (third quarter: $26.8 million). Included within general and administrative expensesin the fourth quarter of 2010 is a charge of$15.3 million relating to a levy from the U.K. Financial Services Compensation Scheme. Assessments were levied upon all Financial Services Authority (FSA)-registered investment management companies in proportion to their "eligible income" (as defined by the FSA) to cover claims resulting from failures of non-affiliated investment firms.The net of tax charge of$11.0 million in the fourth quarter is equivalent to a reduction in diluted EPS of$0.02. Due to the unique character and magnitude of this charge,its impact has been excluded in calculating the non-GAAP financial measures. The effective tax rate, excluding noncontrolling interests, decreased to 24.1% for the fourth quarter from 26.1% for the third quarter primarily due to a reduction in non-deductible transaction and integration charges when compared to previous estimates. 4 Capital Management Cash and cash equivalents were $740.5 million at December 31, 2010 compared to $664.1 million at September 30, 2010. Long-term debt was $1,315.7 million at December 31, 2010 compared to $1,394.2 million at September 30, 2010, the reduction reflecting payments of $78.5 million against the credit facility. The credit facility balance was $570.0 million at December 31, 2010 (September 30: $648.5 million). During the fourth quarter, the company made share repurchases of $64.5 million, representing 2.9 million shares at an average share price of $21.99 (third quarter: $127.7 million, representing 6.4 million shares at an average share price of $19.82). Today the company is declaring a fourth-quarter cash dividend of 11 cents per share to holders of common shares. The dividend is payable on March 9, 2011 to shareholders of record at the close of business on February 23, 2011. # # # Invesco is a leading independent global investment manager, dedicated to helping investors worldwide achieve their financial objectives. By delivering the combined power of our distinctive investment management capabilities, Invesco provides a wide range of investment strategies and vehicles to our retail, institutional and high net worth clients around the world. Operating in more than 20 countries, the company is listed on the New York Stock Exchange under the symbol IVZ. Additional information is available at www.invesco.com. Members of the investment community and general public are invited to listen to the conference call today, Thursday, January 27, 2011, at 9:00 a.m. ET by dialing one of the following numbers: 1-866-803-2143for U.S. and Canadian callers and 0800-279-3953for U.K. callers or 1-210-795-1098 for international callers. An audio replay of the conference call will be available until Thursday, February 10, 2011 at 5:00 p.m. ET by calling 1-866-514-3172 for U.S. and Canadian callers or 1-203-369-2005for international callers. The presentation will be made available via a simultaneous Webcast at www.invesco.com. The presentation slides that will be reviewed during the conference call will also be available on Invesco’s Web site at www.invesco.com. # # # This release, and comments made in the associated conference call today, may include “forward-looking statements.” Forward-looking statements include information concerning future results of our operations, expenses, earnings, liquidity, cash flow and capital expenditures, industry or market conditions, AUM, acquisitions, debt and our ability to obtain additional financing or make payments, regulatory developments, demand for and pricing of our products and other aspects of our business or general economic conditions. In addition, words 5 such as “believes,” “expects,” “anticipates,” “intends,” “plans,” “estimates,” “projects,” “forecasts,” and future or conditional verbs such as “will,” “may,” “could,” “should,” and “would” as well as any other statement that necessarily depends on future events, are intended to identify forward-looking statements. Forward-looking statements are not guarantees, and they involve risks, uncertainties and assumptions. There can be no assurance that actual results will not differ materially from our expectations. We caution investors not to rely unduly on any forward-looking statements and urge you to carefully consider the risks described in our most recent Form 10-K and subsequent Forms 10-Q, filed with the Securities and Exchange Commission. You may obtain these reports from the SEC’s Web site at www.sec.gov. We expressly disclaim any obligation to update the information in any public disclosure if any forward-looking statement later turns out to be inaccurate. 6 Invesco Ltd. Non-GAAP Condensed Consolidated Income Statement Information (Unaudited, in millions, other than per share amounts, headcount and AUM) Year Ended December 31, % Change Adjusted revenues Investment management fees $ $ % Service and distribution fees % Performance fees )% Other % Third-party distribution, service and advisory ) ) % Net revenues % Adjusted operating expenses Employee compensation % Marketing % Property, office and technology % General and administrative % Total adjusted operating expenses % Adjusted operating income % Adjusted other income/(expense) Equity in earnings of unconsolidated affiliates ) N/A Interest and dividend income )% Interest expense ) ) )% Other gains and losses, net )% Adjusted income before income taxes, including gains and losses attributable to noncontrolling interests % Adjusted income tax provision ) ) % Adjusted net income, including gains and losses attributable to noncontrolling interests % Adjusted (gains)/losses attributable to noncontrolling interests in consolidated entities, net ) N/A Adjusted net income $ $ % Adjusted EPS $ $ % Average diluted shares outstanding % Ending Headcount % Ending AUM (in billions) $ $ % 7 Invesco Ltd. Non-GAAP Condensed Consolidated Income Statement Information (Unaudited, in millions, other than per share amounts, headcount and AUM) Q4-10 Q3-10 % Change Q4-09 % Change Adjusted revenues Investment management fees $ $ % $ % Service and distribution fees % % Performance fees % % Other % % Third-party distribution, service and advisory ) ) % ) % Net revenues % % Adjusted operating expenses Employee compensation % % Marketing % % Property, office and technology % % General and administrative % % Total adjusted operating expenses % % Adjusted operating income % % Adjusted other income/(expense) Equity in earnings of unconsolidated affiliates % % Interest and dividend income % % Interest expense ) ) )% ) % Other gains and losses, net % — N/A Adjusted income before income taxes, including gains and losses attributable to noncontrolling interests % % Adjusted income tax provision ) ) % ) % Adjusted net income, including gains and losses attributable to noncontrolling interests % % Adjusted (gains)/losses attributable to noncontrolling interests in consolidated entities, net ) N/A ) N/A Adjusted net income $ $ % $ % Adjusted EPS $ $ % $ % Average diluted shares outstanding )% % Ending Headcount % % Ending AUM (in billions) $ $ % $ % 8 Invesco Ltd. Reconciliation of U.S.GAAP Condensed Consolidated Income Statement to Non-GAAP Condensed Consolidated Income Statement Information (Unaudited, in millions, other than per share amounts) Year ended December 31, 2010 U.S. GAAP basis Proportional consolidation of joint ventures Third party distribution, service and advisory expenses Acquisition related Marketappreciation / depreciation of deferred compensation awards Consolidated investment products Other Reconciling Items Non-GAAP basis Operating revenues Investment management fees $ $ $
